DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the to-be-tested structure, the test sample, any means for providing the algorithm of the claim must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Considering claim 1, the claim recites the language “conducting AC magnetization”, “extracting the excitation magnetic field signals”, “conducting the same AC magnetization”, extracting the excitation magnetic field signals” and “subtracting the excitation magnetic field signals” without any disclosed structure for performing such operations.  

Considering claim 3, the claim recites the language “manufacturing a test sample”, “applying different stresses to the test sample”, “conducting the AC magnetization”, “acquiring the associated stress-induced magnetic field signals”, “calculating the mean values”, “matching stress values”, and “calibrating the relationship of the stresses and the mean values” without any disclosed structure for performing such operations.
According to MEPE 2163.03(V), since the specification defines the invention in functional terms but fails to sufficiently identify how the function is performed, the claim lacks written description.  In accordance with MPEP 2161.01(I), since the Applicant has failed to disclose any hardware for performing the algorithm functionally described in the claims, the written description requirement has not been satisfied.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	Considering claim 3, the phrase “a test sample with the same material as the to-be-tested structure” is unclear because claims 1 already recites the limitation “a stress-free sample of the same material as the to-be-tested structure”.  Therefore, it is unclear if these are the same samples or if theses samples are different.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkhardt et al. (U.S. Patent 6,239,593).
Considering claim 1, Burkhardt discloses a stress-induced magnetic field signal acquisition method, comprising the steps of: 
-  a1, conducting AC magnetization on a to-be-tested structure with preset frequency and strength, and acquiring excitation magnetic field signals in at least one cycle (Figure 2; Column 6, lines 19-33); 
-  a2, conducting the same AC magnetization as in step a1, on a stress-free sample of the same material as the to-be-tested structure, and extracting the 
-  a3, subtracting the excitation magnetic field signals acquired in step a2 from the excitation magnetic field signals acquired in step a1 to obtain stress-induced magnetic field signals in at least one cycle of the to-be-tested structure (Column 9, lines 20-49; Column 11, lines 45-58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt et al. (U.S. Patent 6,239,593).
Considering claim 2, Burkhardt discloses a stress measurement method based on claim 1, comprising the steps of: 
-  b1, conducting AC magnetization on a to-be-tested structure with preset frequency and strength, acquiring the stress-induced magnetic field signals in at 
-  b2, quantitatively assessing stresses in the to-be-tested structure by comparing the values of the stress-induced magnetic field signals acquired in step b1 with a pre-calibrated relationship of the stresses and the stress-induced magnetic field signals for the to-be-tested material (Column 9, lines 20-49; Column 11, lines 45-58).
	Burkhardt fails to explicitly disclose that the stress-induced magnetic field signals are averaged.
	However, the Examiner takes Official Notice that the averaging of values is considered a well-known statistical technique used for increasing accuracy, and therefore, it would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to calculate and utilizes the calculated mean values of the stress-induced magnetic field signals in the invention by Burkhardt.  The motivation for doing so, as understood in the art, is to provide more accurate results.
Considering claim 3, Burkhardt discloses that in step b2, the pre-calibrated relationship of the stresses and the stress-induced magnetic field signals is determined by the following steps:
-  b11, manufacturing a test sample with the same material as the to-be-tested structure (Column 9, lines 20-49; Column 11, lines 45-58); 
-  b12, applying different stresses to the test sample, and conducting the AC magnetization on the test sample using the same parameters as those in step b1, and acquiring the associated stress-induced magnetic field signals of the test sample (Column 9, lines 20-49; Column 11, lines 45-58); and

	Burkhardt fails to explicitly disclose that the stress-induced magnetic field signals are averaged.
	However, the Examiner takes Official Notice that the averaging of values is considered a well-known statistical technique used for increasing accuracy, and therefore, it would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to calculate and utilizes the calculated mean values of the stress-induced magnetic field signals in the invention by Burkhardt.  The motivation for doing so, as understood in the art, is to provide more accurate results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        September 11, 2021